                                             Case 4:17-cr-00616-PJH Document 45 Filed 08/03/20 Page 1 of 8




                                  1

                                  2

                                  3

                                  4                               UNITED STATES DISTRICT COURT

                                  5                             NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7         UNITED STATES OF AMERICA,
                                                                                        Case No. 17-cr-616-PJH
                                  8                     Plaintiff/Respondent,

                                  9               v.                                    ORDER DENYING MOTION FOR
                                                                                        COMPASSIONATE RELEASE
                                  10        FERNANDO HUATO CORIA,
                                                                                        Dkt. 36
                                  11                    Defendant/Movant.

                                  12
Northern District of California
 United States District Court




                                  13            Before the court is the represented motion of defendant Fernando Huato Coria for
                                  14   reduction of sentence (“Mot.”) pursuant to the compassionate release provision of 18
                                  15   U.S.C. § 3582(c)(1)(A), as amended by the First Step Act, Pub. L. No. 115-391, 132 Stat.
                                  16   5194 (Dec. 21, 2018). The government filed an opposition (“Opp.”) to the motion for
                                  17   compassionate release, and counsel for Coria filed a reply (“Reply”). The Probation
                                  18   Office also provided a response to the compassionate release motion. Having
                                  19   considered the relevant authorities and having reviewed the record and the parties’
                                  20   papers, the court DENIES the motion for compassionate release for the reasons set forth
                                  21   below.
                                  22   I.       BACKGROUND
                                  23            On December 7, 2017, a grand jury returned an indictment charging Coria with
                                  24   one count of being a felon in possession of firearms and ammunition in violation of 18
                                  25   U.S.C. § 922(g)(1). Cora entered a guilty plea on February 7, 2018, pursuant to a written
                                  26   plea agreement. On July 11, 2018, the court sentenced Coria to a term of imprisonment,
                                  27   within the Guidelines sentencing range, of 84 months as to count one, three years
                                  28   supervised release, and a special assessment of $100.
                                                                                    1
                                             Case 4:17-cr-00616-PJH Document 45 Filed 08/03/20 Page 2 of 8




                                  1            Coria is 38 years old, has served about 31 months of his sentence, and is

                                  2    presently in the custody of the Bureau of Prisons (“BOP”) at United States Penitentiary

                                  3    Tucson, with approximately 40 months remaining on his prison term, based on a

                                  4    projected release date of November 25, 2023. He now seeks a reduction of sentence

                                  5    pursuant to the compassionate release provision of § 3582(c)(1)(A) due to concerns

                                  6    about the risk of serious illness or death from exposure to the novel coronavirus disease

                                  7    (“COVID-19”) while in BOP custody.

                                  8    II.     DISCUSSION

                                  9            A.    Compassionate Release

                                  10                 1.      Legal Standard

                                  11           A court generally may not correct or modify a prison sentence once it has been

                                  12   imposed, unless expressly permitted by statute or by Rule 35 of the Federal Rules of
Northern District of California
 United States District Court




                                  13   Criminal Procedure. United States v. Penna, 319 F.3d 509, 511 (9th Cir. 2003). The

                                  14   court may modify a previously imposed sentence upon motion of the BOP or motion of

                                  15   the defendant under the compassionate release provision of 18 U.S.C. § 3582(c)(1)(A)(i),

                                  16   as amended by the First Step Act which added a provision to allow defendants, not only

                                  17   the Director of the BOP, to file a motion for reduction of sentence after exhausting

                                  18   administrative remedies or waiting 30 days after the warden’s receipt of a request. See

                                  19   United States v. Shields, 2019 WL 2359231 at *1 (N.D. Cal. June 4, 2019) (citations

                                  20   omitted). Section 3582(c)(1)(A)(i) now provides that the court may reduce an imposed

                                  21   term of imprisonment “upon motion of the Director of the Bureau of Prisons, or upon

                                  22   motion of the defendant after the defendant has fully exhausted all administrative rights to

                                  23   appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or

                                  24   the lapse of 30 days from the receipt of such a request by the warden of the defendant’s

                                  25   facility, whichever is earlier,” after considering the applicable factors set forth in section

                                  26   3553(a), if it finds that “extraordinary and compelling reasons warrant such a reduction”

                                  27   and “that such a reduction is consistent with applicable policy statements issued by the

                                  28   Sentencing Commission.”


                                                                                      2
                                          Case 4:17-cr-00616-PJH Document 45 Filed 08/03/20 Page 3 of 8




                                  1                  2.       Requirements for Relief

                                  2           As applicable to Coria’s motion, compassionate release is warranted if the court

                                  3    finds that extraordinary and compelling reasons warrant such a reduction, after

                                  4    considering the applicable § 3553(a) factors, and that such a reduction is consistent with

                                  5    applicable policy statements issued by the United States Sentencing Commission. 18

                                  6    U.S.C. § 3582(c)(1)(A)(i). The policy statement applicable to Coria’s § 3582(c)(1)(A)

                                  7    motion, U.S.S.G. § 1B1.13, states the statutory requirements of extraordinary and

                                  8    compelling reasons, consideration of § 3553(a) factors, and reduction consistent with the

                                  9    policy statement, and further requires that the court determine that the defendant is not a

                                  10   danger to the safety of any other person or to the community, as provided in 18 U.S.C.

                                  11   § 3142(g). U.S.S.G. § 1B1.13(2).

                                  12                          a.    Extraordinary and Compelling Reasons
Northern District of California
 United States District Court




                                  13          The application notes to the § 1B1.13 policy statement identify physical or medical

                                  14   conditions that meet the “extraordinary and compelling” requirement as those where the

                                  15   defendant is (i) suffering from a terminal illness, or (ii) suffering from a serious physical or

                                  16   medical condition, serious functional or cognitive impairment, or deteriorating physical or

                                  17   mental health because of the aging process, “that substantially diminishes the ability of

                                  18   the defendant to provide self-care within the environment of a correctional facility and

                                  19   from which he or she is not expected to recover.” U.S.S.G. § 1B1.13, cmt. n. 1(A). Coria

                                  20   offers no controlling authority in support of his argument, raised in the reply, that the

                                  21   policy statement set forth in § 1B1.13 does not apply to motions for compassionate

                                  22   release filed by defendants, following the amendments to § 3582(c)(1)(A) under the First

                                  23   Step Act, though this court has previously noted that district courts have disagreed on

                                  24   this issue. See United States v. Eberhart, –- F. Supp. –-, 2020 WL 1450745, at *2 (N.D.

                                  25   Cal. Mar. 25, 2020).

                                  26          To establish extraordinary and compelling reasons in support of his

                                  27   compassionate release motion, Coria asserts that he is at risk of becoming severely ill if

                                  28   he were exposed to COVID-19 in prison due to his health conditions and medical history,


                                                                                      3
                                          Case 4:17-cr-00616-PJH Document 45 Filed 08/03/20 Page 4 of 8




                                  1    primarily Crohn’s Disease, an inflammatory bowel disease (“IBD”). See Mot. at 9 and

                                  2    Fakhoury Decl., Ex. A (filed under seal). While in BOP custody, Coria is being treated for

                                  3    Crohn’s Disease with mesalamine, an anti-inflammatory medication in the class of oral 5-

                                  4    aminosalicylates, as distinguished from the class of corticosteroid anti-inflammatory

                                  5    drugs. Mot. at 4 and n.7 (citing Mayo Clinic, “Crohn’s Disease, Diagnosis & treatment”

                                  6    (internet citation omitted)). The Centers for Disease Control and Prevention guidance

                                  7    and medical journal materials cited by Coria indicating that use of corticosteroids may

                                  8    present an increased risk of severe illness from COVID-19 are not directly relevant to

                                  9    Coria’s current condition, but he has sufficiently demonstrated that researchers have

                                  10   observed a higher risk in IBD patients exposed to mesalamine warranting “further

                                  11   exploration” at this early stage of studying COVID-19, to raise a concern about his

                                  12   increased risk of severe complications due to COVID-19. Mot. at 9 and n.21 (citation
Northern District of California
 United States District Court




                                  13   omitted). Though the government comments on the limitations of those studies, the court

                                  14   will not engage in weighing the methodology discussed in the medical literature for

                                  15   purposes of this motion.

                                  16          While Coria has demonstrated that there is a possibility that his underlying Crohn’s

                                  17   Disease and continued use of mesalamine might subject him to heightened risk of

                                  18   complications if he contracted COVID-19, he has not demonstrated that he is at a

                                  19   particularly higher risk of contracting COVID-19 while incarcerated at USP Tucson, which

                                  20   has no reported COVID-19 cases among inmates, and 4 cases among staff and 2

                                  21   recovered cases among staff as of July 31, 2020. See https://www.bop.gov/coronavirus/.

                                  22   The government has demonstrated that the BOP has taken several focused measures to

                                  23   minimize the risk of COVID-19 transmission in BOP facilities, such as social distancing to

                                  24   the extent possible, issuing masks, screening, limiting movement and access to BOP

                                  25   facilities, and quarantining and treating symptomatic inmates. Opp. at 2–4. Under the

                                  26   present conditions at USP Tucson, Coria does not face a heightened risk of contracting

                                  27   COVID-19 while incarcerated such that his Crohn’s Disease would constitute a serious

                                  28   medical condition “that substantially diminishes the ability of the defendant to provide


                                                                                    4
                                          Case 4:17-cr-00616-PJH Document 45 Filed 08/03/20 Page 5 of 8




                                  1    self-care within the environment of a correctional facility and from which he or she is not

                                  2    expected to recover.” U.S.S.G. § 1B1.13, cmt. n. 1(A)(ii)(I). Accordingly, Coria’s

                                  3    underlying medical condition does not satisfy the “extraordinary and compelling” standard

                                  4    as set forth in the application note to U.S.S.G. § 1B1.13.

                                  5           Coria also asserts that his Vitamin D deficiency, longtime drug addiction, and a

                                  6    case of pneumonia in 2019 also make him more vulnerable to complications from

                                  7    COVID-19. These conditions have not been recognized by the CDC or other public

                                  8    health authority as increasing the risk of infection and severe outcomes from COVID-19.

                                  9    Coria’s medical history demonstrates that he does not suffer from chronic lung disease,

                                  10   and his Vitamin D deficiency and prior pneumonia were diagnosed and treated by BOP

                                  11   health services. See United States v. Luck, 2020 WL 3050762, at *2 (N.D. Cal. June 8,

                                  12   2020) (“Chronic conditions that can be managed in prison are not a sufficient basis for
Northern District of California
 United States District Court




                                  13   compassionate release.”) (citing United States v. Ayon-Nunez, 2020 WL 704785, at *2–3

                                  14   (E.D. Cal. Feb. 12, 2020)). Coria also asserts that his Hispanic ethnicity makes him more

                                  15   susceptible to getting seriously sick or dying if he were to catch COVID-19, but as he

                                  16   concedes, the correlation between racial and ethnic minority groups and the increased

                                  17   likelihood of contracting COVID-19 or experiencing severe illness is acknowledged to be

                                  18   the result of long-standing systemic health and social inequities, not due to a causal

                                  19   relationship between susceptibility to the disease and race or ethnicity. Reply at 3;

                                  20   https://www.cdc.gov/coronavirus/2019-ncov/community/health-equity/race-

                                  21   ethnicity.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F201

                                  22   9-ncov%2Fneed-extra-precautions%2Fracial-ethnic-minorities.html (updated July 24,

                                  23   2020). Coria fails to show that these conditions or characteristics substantially diminish

                                  24   his ability to provide self-care so as to warrant compassionate release.

                                  25                        b.     Section 3553(a) Factors

                                  26          Having considered the applicable § 3553(a) factors, the court further finds that a

                                  27   reduction of his 84-month term of imprisonment to 31 months of time served, or 37% of

                                  28   the custodial sentence, would not serve the need for the sentence to reflect the


                                                                                    5
                                          Case 4:17-cr-00616-PJH Document 45 Filed 08/03/20 Page 6 of 8




                                  1    seriousness of the offense, to promote respect for the law, to provide just punishment for

                                  2    the offense, to afford adequate deterrence to criminal conduct, or to protect the public

                                  3    from further crimes of the defendant. See 18 U.S.C. § 3553(a)(2)(A)–(C). Looking to the

                                  4    nature and circumstances of the offense and the history and characteristics of the

                                  5    defendant, Coria was arrested after being seen by a police officer exiting a car that had

                                  6    been reported stolen, and was found with a loaded shotgun in the car and a loaded

                                  7    firearm in his waistband, which he admitted he carried to protect himself while he

                                  8    intended to sell baggies of heroin that were also found on his person. Plea Agreement

                                  9    ¶ 2. At the time of sentencing, Coria was found to have a criminal history score of 25,

                                  10   establishing a criminal history category of VI, based on criminal convictions spanning

                                  11   over 10 years, including a prior state conviction on August 5, 2014, for being a felon in

                                  12   possession of a firearm. The need to protect the public from further crimes by the
Northern District of California
 United States District Court




                                  13   defendant and to afford deterrence, in particular, would not be served by shortening

                                  14   Coria’s sentence by nearly two-thirds.

                                  15          Coria argues that the punishment he is serving during the pandemic is harder than

                                  16   what was contemplated at the time of sentencing because he is in lockdown in his cell 23

                                  17   hours a day, and not able to receive social visits, exercise in the yard, or participate in

                                  18   rehabilitative programming, noting that the BOP has deemed him unqualified for a

                                  19   Residential Drug Abuse Program despite the court’s recommendation for RDAP

                                  20   placement, although he represents that BOP will furlough him to a halfway house for up

                                  21   to 12 months. Reply at 4–5 and n.2; Fakhoury Decl., Ex. B. However, reducing Coria’s

                                  22   custodial sentence from 84 months to 31 months would create a sentencing disparity

                                  23   compared to other defendants with similar criminal history category serving a Guidelines

                                  24   sentence on the same offense, who all face the same pandemic-related restrictions while

                                  25   in federal custody.

                                  26          The government suggests that the BOP’s PATTERN Recidivism Score indicates

                                  27   that Coria is at high risk of recidivism, Opp. at 14, but the court conducts its own

                                  28   assessment of the relevant § 3553(a) factors for purposes of the present motion and


                                                                                     6
                                          Case 4:17-cr-00616-PJH Document 45 Filed 08/03/20 Page 7 of 8




                                  1    declines to consider the BOP’s determination of any likelihood of recidivism pursuant to

                                  2    its delegated authority.

                                  3           The court also considers “the need for the sentence imposed . . . to provide the

                                  4    defendant with . . . medical care . . . in the most effective manner.” 18 U.S.C.

                                  5    § 3553(a)(2)(D). Coria fails to show that his medical needs have not been adequately

                                  6    met while incarcerated, and in the absence of COVID-19 cases among inmates at USP

                                  7    Tucson, his Crohn’s Disease condition does not heighten concerns that the prison could

                                  8    not effectively provide medical care. See United States v. Kyes, 2020 WL 3050765, at *3

                                  9    (N.D. Cal. June 8, 2020) (motion for compassionate release on COVID-19 grounds was

                                  10   denied without prejudice where the 71-year-old defendant was receiving regular medical

                                  11   care for cancer and did not contend that the BOP facility was unable to meet his medical

                                  12   needs). The medical care factor does not weigh in favor of compassionate release at this
Northern District of California
 United States District Court




                                  13   time. On balance, the court finds that the relevant § 3553(a) factors do not support

                                  14   Coria’s request for a reduction in sentence.

                                  15                        c.     Danger to Community

                                  16          With respect to the applicable policy statement set forth in U.S.S.G. § 1B1.13(2)

                                  17   that compassionate release requires a finding that Coria is not a danger to the safety of

                                  18   another person or to the community, the court determines that under the relevant factors

                                  19   of 18 U.S.C. § 3142(g), Coria fails to show that he would not be a danger to the

                                  20   community where his conviction offense involved his possession of two loaded weapons

                                  21   on May 15, 2017, undeterred by serving time in custody on a state court conviction

                                  22   entered three years earlier for being a felon in possession of a firearm in violation of

                                  23   California Penal Code § 29800(a)(1). PSR ¶ 38. Further, Coria’s current release plans

                                  24   to reside with his elderly father do not adequately ensure a safe transition for him and for

                                  25   the community in light of his long history of substance abuse, admittedly lengthy criminal

                                  26   history, and need for significant structure. Accordingly, Coria has not met his burden to

                                  27   show that he is not a danger to the safety of others as required for relief under

                                  28   § 3582(c)(1)(A).


                                                                                      7
                                              Case 4:17-cr-00616-PJH Document 45 Filed 08/03/20 Page 8 of 8




                                  1    III.     CONCLUSION

                                  2             For the reasons set forth above, the motion for reduction of sentence pursuant to

                                  3    the compassionate release provision of § 3582(c)(1)(A) is DENIED.

                                  4             IT IS SO ORDERED.

                                  5    Dated: August 3, 2020

                                  6                                                     /s/ Phyllis J. Hamilton
                                                                                    PHYLLIS J. HAMILTON
                                  7                                                 United States District Judge
                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28

                                                                                     8
